Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 22, 2018

                                       No. 04-18-00325-CV

                       IN THE INTEREST OF S.S. AND S.S., Children,

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 16-08-56366-CV
                       Honorable Michael Ventura Garcia, Judge Presiding


                                          ORDER
        On May 25, 2018, the court reporter responsible for preparing the reporter’s record in this
appeal filed a notification of late record stating the appellant father had failed to pay the fee for
preparing the record. On May 31, 2018, this court ordered appellant father to respond to the
notification; however, on June 5, 2018, appellant mother filed a notice of appeal. The clerk’s
record contains an order signed by the trial court finding appellant mother to be indigent;
therefore, appellant mother is presumed indigent for purposes of this appeal. See TEX. R. APP. P.
20.1. It is therefore ORDERED that the reporter’s record be filed in this appeal no later than two
weeks from the date of this order.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court